17‐1727‐cv 
Clark v. Advanced Composites Grp. 

                                     In the
            United States Court of Appeals
                        For the Second Circuit
                                     ________ 

                         AUGUST TERM, 2017 
                                    
                      ARGUED: DECEMBER 12, 2017 
                       DECIDED: MARCH 30, 2018 
                                    
                           No. 17‐1727‐cv 
                                    
   MICHELE CLARK, INDIVIDUALLY AND AS REPRESENTATIVE OF THE 
                       ESTATE OF JOHN CLARK,1 
                                                        Plaintiff‐Appellant, 
                                    
                                  v. 
                                    
AII ACQUISITION, LLC, AWC 1997 CORPORATION, CRANE CO., DOMCO 
PRODUCTS  TEXAS,  LP,  EATON  AEROQUIP  LLC,  GENERAL  CABLE 
INDUSTRIES,  INC.,  GENERAL  GASKET  CORP.,  GOODRICH  CORPORATION, 
FKA B.F. GOODRICH COMPANY, INDUSTRIAL HOLDINGS CORPORATION, 
FKA  CARBORUNDUM  CORPORATION,  LOCKHEED  MARTIN  CORP., 
MCDONNELL  DOUGLAS  CORPORATION,  NAVISTAR,  INC.,  FKA 
INTERNATIONAL  TRUCK  AND  ENGINE  CORPORATION,  PECORA 
CORPORATION,  PFIZER  INC.,  PIRELLI  INC.,  PIRELLI  TIRE,  LLC,  PNEUMO 
ABEX CORPORATION, SAINT‐GOBAIN ABRASIVES, INC., 
                                Defendants‐Cross Defendants‐Appellees, 
                                    
THE  BOEING  COMPANY,  BORGWARNER  MORSE  TEC  LLC,  CBS 
CORPORATION,  GENERAL  ELECTRIC  COMPANY,  GOODYEAR  CANADA, 
INC.,  GOODYEAR  TIRE  AND  RUBBER  COMPANY,  HARCO  LLC,  FKA 
HARCO LABORATORIES, INC., HENKEL CORPORATION, HOLLINGSWORTH 
                                                            
1 We grant Mrs. Clark’s request to be substituted as the Representative of the Estate 

of John Clark and direct the Clerk of Court to amend the caption as above. 


 
 


&  VOSE  COMPANY,  IMO  INDUSTRIES,  INC.,  LENNOX  INDUSTRIES  INC., 
MINE  SAFETY  APPLIANCE  COMPANY,  LLC,  PARKER  HANNIFIN 
CORPORATION,  UNITED  TECHNOLOGIES  CORPORATION,  PRYSMIAN 
CABLES AND SYSTEMS USA, LLC, FKA PIRELLI CABLE CORPORATION,  
                Defendants‐Cross Defendants‐Cross Claimants‐Appellees, 
 
ADVANCED  GROUP  COMPOSITES,  INC.,  CERTAINTEED  CORPORATION, 
GEORGIA‐PACIFIC  LLC,  ROCKWELL  AUTOMATION,  INC.,  AS  SUCCESSOR 
IN  INTEREST  TO  ALLEN‐BRADLEY  COMPANY,  LLC,  UNION  CARBIDE 
CORPORATION,  WELCO  MANUFACTURING  COMPANY,  WYETH 
HOLDINGS LLC, 
                          Defendants‐Cross Defendants‐Cross Claimants, 
 
CIBA‐GEIGY  CORPORATION,  CURTISS‐WRIGHT  CORPORATION,  EATON 
CORPORATION,  E.V.  ROBERTS  HEADQUARTERS,  FMC  CORPORATION, 
GREENE,  TWEED  &  CO.,  HITCO  CARBON  COMPOSITES,  INC.,  KAISER 
GYPSUM  COMPANY  INC.,  NORTHROP  GRUMMAN  SYSTEMS 
CORPORATION,  SCHNEIDER  ELECTRIC,  USA,  INC.,  FKA  SQUARE  D 
COMPANY,  TRANE  U.S.  INC.,  FKA  AMERICAN  STANDARD  INC.,  BMCE, 
INC., AERCO INTERNATIONAL INC., BASF CORPORATION, 
                                           Defendants‐Cross Defendants. 
                               ________ 
                                    
            Appeal from the United States District Court 
                for the Southern District of New York. 
          No. 16‐cv‐6422 – George B. Daniels, District Judge. 
                               ________ 
                                    
Before: JACOBS, CALABRESI, and CHIN, Circuit Judges. 
                               ________ 
 
Plaintiff‐Appellant Michele Clark appeals from an April 28, 2017 judgment 
of the United States District Court for the Southern District of New York 
(Daniels, J.) dismissing her personal injury claims against more than fifty 
corporate defendants. We hold that the district court abused its discretion 
in invoking the equitable doctrine of judicial estoppel to dismiss her claims. 
Accordingly, we vacate and remand for further proceedings. 

                                      2 
 
 




             ALANI  GOLANSKI  (Robert  E.  Shuttlesworth,  Shrader  & 
             Associates, LLP, Houston, TX, on the brief) Alani Golanski, Esq., 
             New York, NY, for Plaintiff‐Appellant. 

             MARTIN  F.  GAYNOR  III  (Brian  D.  Gross,  Matthew  T.  Giardina, 
             Jr., Manion Gaynor & Manning LLP, Providence, RI, Amaryah 
             K. Bocchino, Stephan D. Dargitz, Manion Gaynor & Manning 
             LLP, Wilmington, DE, on the brief), Manion Gaynor & Manning 
             LLP, Boston, MA, for Defendant‐Appellee The Boeing Company.2 

             BRADLEY  M.  WANNER  (Abbie  Eliasberg  Fuchs,  on  the  brief), 
             Harris  Beach,  PLLC,  New  York,  NY,  for  Defendant‐Appellee 
             Prysmian Communications Cables & Systems USA, LLC. 




CALABRESI, Circuit Judge:  

       In 2015, John Edward Clark was diagnosed with mesothelioma, 

a cancer caused by the inhalation of asbestos fibers. At that time, Mr. 

Clark was nearing completion of a Chapter 13 bankruptcy plan that 

he  and  his  wife,  Michele,  had  entered  into  in  2010.  Although  the 

Clarks fulfilled their last remaining obligations under the plan within 

a  matter  of  weeks,  their  bankruptcy  proceeding  remained  formally 

                                                            
2 Boeing’s brief was joined by United Technologies Corporation, AII Acquisition, 

LLC, Pecora Corporation, AWC 1997 Corporation, BorgWarner Morse Tec LLC, 
CBS  Corporation,  General  Electric  Company,  Crane  Co.,  Eaton  Aeroquip  LLC, 
General Cable Corporation, Goodrich Corporation, FKA B.F. Goodrich Company, 
The  Goodyear  Tire  &  Rubber  Company,  Goodyear  Canada,  Inc.,  Harco,  LLC, 
i/s/h/a Harco Laboratories, Inc., Henkel Corporation, Lennox Industries Inc., Mine 
Safety  Appliance  Company,  LLC,  Lockheed  Martin  Corp.,  Navistar,  Inc.,  FKA 
International Truck and Engine Corporation, and Pneumo Abex LLC. 

                                        3 
 
 


open for another full year before finally coming to a close on August 

5, 2016. One week prior to their discharge from that proceeding, the 

Clarks initiated the present suit: a personal injury action against The 

Boeing Company and a host of other corporations they believed had 

exposed Mr. Clark to asbestos. 

       Boeing soon thereafter moved to dismiss the Clarks’ personal 

injury suit on grounds of judicial estoppel. According to Boeing, the 

couple’s failure to disclose Mr. Clark’s diagnosis during bankruptcy 

bars  them  from  pursuing  personal  injury  claims  related  to  that 

diagnosis  now.  The  district  court  agreed,  granting  Boeing’s  motion 

and dismissing the Clarks’ claims with prejudice.  

       Mr. Clark died during the pendency of the couple’s appeal to 

this court. But we grant to Mrs. Clark what relief we can: the April 28, 

2017  judgment  of  the  district  court  granting  Boeing’s  motion  to 

dismiss  is  VACATED,  and  the  case  REMANDED  for  further 

proceedings. 

                                        I. 

       By early 2010, the Clarks found themselves more than $100,000 

in debt.3 Seeking to regain their financial footing, the couple filed for 

Chapter 13 bankruptcy in the United States Bankruptcy Court for the 

                                                            
3 Because this case comes to us on an appeal of a motion to dismiss, “the following 

facts drawn from plaintiffs’ complaint are presumed true, and are presented in the 
light most favorable to plaintiffs.” Am. Trucking Ass’n, Inc. v. N.Y. State Thruway 
Auth., 795 F.3d 351, 354 (2d Cir. 2015). 

                                         4 
 
 


District of Connecticut. Under the Clarks’ proposed bankruptcy plan 

(“the Plan”), the couple agreed to repay their creditors in full, with 

interest at the federal judgment rate, over five years through monthly 

payroll deductions.4 See 28 U.S.C. § 1961. If all conditions were met, 

the Clarks would emerge from bankruptcy at the end of that period 

debt  free.  Following  a  confirmation  hearing  held  in  July  2010,  the 

bankruptcy court set the Plan in motion. 

       For nearly five years, everything went as planned. Each month 

$2,152  was  deducted  from  Mr.  Clark’s  paycheck  from  his  then 

employer,  Boeing,  and  each  month  the  couple  inched  closer  to  a 

discharge from bankruptcy. Then, only a few weeks before the Clarks’ 

sixtieth  (and  final)  monthly  deduction  was  taken  in  July  2015,5 

tragedy struck: Mr. Clark was diagnosed with mesothelioma. 

       Mr. Clark immediately suspected that the culprit was asbestos 

exposure, which he had suffered during his two decades of service in 

the  United  States  Air  Force  and  in  his  subsequent  private  sector 

employment. Soon after being diagnosed, Mr. Clark decided to bring 

suit against the corporations he believed responsible for exposing him 

to  the  known  carcinogen.  Mr.  Clark—unsure  of  whether  his 

                                                            
4 Certain debts, such as Mr. Clark’s student debt and home mortgage, were not 

included as part of the couple’s Chapter 13 bankruptcy restructuring. 
5 There was a factual dispute before the district court as to when exactly the Clarks 

completed payment under the Plan. Because this case comes to us on a motion to 
dismiss  (and  because  Boeing  does  not  argue  on  appeal  that  payment  was 
completed after July 2015), we accept the Clarks’ chronology.  

                                          5 
 
 


bankruptcy  asset  schedules  needed  to  be  updated  to  reflect  his 

diagnosis and intention to litigate—alerted his bankruptcy counsel to 

this information and “trusted him to do what was required under the 

law.”  Aff.  of  John  Edward  Clark  ¶  14  (Feb.  3,  2017).  Mr.  Clark’s 

counsel,  however,  never  passed  this  information  along  to  the 

bankruptcy  court  during  the  pendency  of  the  Clarks’  bankruptcy 

proceeding. 

        On  July  29,  2016,  the  Clarks  filed  a  personal  injury  action  in 

New York state court against more than fifty corporate defendants, 

including Boeing.6 One week later, with every creditor having been 

paid in full, the couple received a final discharge from bankruptcy. 

        After the Clarks’ personal injury suit was removed to federal 

court,7 Boeing moved to dismiss. In its motion,8 Boeing argued that 

the  suit  was  barred  by  the  equitable  doctrine  of  judicial  estoppel, 

which “prevents a party from asserting a factual position in one legal 

proceeding that is contrary to a position that it successfully advanced 

in another proceeding.” Rodal v. Anesthesia Grp. of Onondaga, P.C., 369 

                                                            
6 The Clarks had previously filed a short‐lived action in Illinois state court. The 

Clarks  voluntarily  dismissed  this  first  suit  after  (i)  several  defendants  were 
dismissed for want of personal jurisdiction; and (ii) Boeing notified the Clarks that 
it planned to file a motion to dismiss. Boeing does not base its assertion of judicial 
estoppel in the present suit on this earlier filing, which, like the present action, was 
brought after the Clarks had completed payment under the Plan. 
7 The suit was removed by Lockheed Martin to the United States District Court for 

the Southern District of New York pursuant to 28 U.S.C. § 1442. 
8  This  motion  was  ultimately  joined  by  numerous  defendants.  For  ease  of 

understanding, we refer solely to Boeing throughout this opinion. 
                                           6 
 
 


F.3d 113, 118 (2d Cir. 2004). According to Boeing, the couple’s failure 

to disclose Mr. Clark’s diagnosis during bankruptcy estops them from 

pursuing  personal  injury  claims  related  to  that  diagnosis  forever 

thereafter.9 

        The district court agreed. Characterizing judicial estoppel as a 

“harsh  rule,”  it  granted  Boeing’s  motion  on  April  28,  2017,  and 

dismissed this suit in its entirety. Clark v. Advanced Composites Grp. et 

al., 2017 WL 2266981, at *5 (S.D.N.Y. April 28, 2017). The Clarks timely 

appealed  on  May  26,  2017.  Mr.  Clark  succumbed  to  his  illness 

approximately six months later on November 24, 2017. 

                                            II. 

        There has been some uncertainty in this circuit as to the proper 

standard  by  which  to  review  a  district  court’s  decision  to  invoke 

judicial estoppel. This uncertainty can be traced back to our decision 

in Uzdavines v. Weeks Marine Inc., 418 F.3d 138 (2d Cir. 2005), where 

we indicated in passing that whether judicial estoppel applies “is a 

pure question of law, which we review de novo.” Id. at 143 (emphasis 

removed). In subsequent decisions, we have taken pains to note that 

we are not bound by our dicta to this effect in Uzdavines.10 But because 

                                                            
9 The parties variously focus on the key date as the onset of Mr. Clark’s diagnosis, 

or the onset of litigation. Another possibly relevant date is the discovery that Mr. 
Clark’s  disease  was  actionable.  The  first  thing  one  does  on  receiving  a  fatal 
diagnosis is not usually to seek consultation with one’s bankruptcy counsel. 
10  See  Intellivision  v.  Microsoft  Corp.,  484  Fed.  App’x  616,  618  (2d  Cir.  2012) 

(summary order); Welfare Fund v. Bidwell Care Ctr., LLC, 419 Fed. App’x 55, 59 n.6 
                                             7 
 
 


we were able to “affirm the district court under de novo review” in 

those  cases,  we  declined  to  “consider  whether  a  more  deferential 

standard should apply.” BPP Ill., LLC v. Royal Bank of Scot. Grp. LLC, 

859 F.3d 188, 191 (2d Cir. 2017). It is time we put this uncertainty to 

rest:  today  we  hold  that  a  district  court’s  invocation  of  judicial 

estoppel is reviewed only for abuse of discretion.    

        Abuse  of  discretion  review  is  a  “natural  fit”  for  the  judicial 

estoppel doctrine, which has a somewhat “amorphous nature.” Alt. 

Sys. Concepts, Inc. v. Synopsys, Inc., 374 F.3d 23, 31 (1st Cir. 2004). While 

the  doctrine  functions  generally  to  bar  litigants  from  taking 

inconsistent  positions  in  successive  suits,  “the  exact  criteria  for 

invoking  judicial  estoppel  will  vary  based  on  specific  factual 

contexts.” Adelphia Recovery Tr. v. Goldman, Sachs & Co., 748 F.3d 110, 

116  (2d  Cir.  2014)  (internal  quotation  marks  omitted). The  district 

court is the “judicial actor . . . better positioned” to determine whether 

the  criteria  for  invoking  judicial  estoppel  have  been  met  within  the 

particular factual context of a given case, Miller v. Fenton, 474 U.S. 104, 


                                                            
(2d  Cir.  2011)  (summary  order).  In  Uzdavines,  this  court  declined  to  disturb  the 
National Labor Relation Board’s decision not to apply judicial estoppel. We noted 
(i) that the party to be estopped did “not tak[e] an ‘inconsistent’ position,” (ii) that 
the  position  in  question  “did  not  confer  ‘an  unfair  advantage’”  and  (iii)  that 
“equity  [did]  not  suggest,  much  less  require,”  that  judicial  estoppel  be  applied. 
Uzdavines, 418 F.3d at 148. Because the issue of the appropriate standard of review 
was not briefed in the case (and because the Uzdavines Court plainly would have 
upheld the Board’s determination under any standard), our passing reference to 
de novo review was dicta.  
                                             8 
 
 


114  (1985),  as  well  as  whether  a  lesser  sanction  would  suffice  to 

address  a  litigant’s  lack  of  candor.  See  Klein  v.  Stahl  GMBH  &  Co. 

Maschinefabrik,  185  F.3d  98,  109  (3d  Cir.  1999)  (“Judicial  estoppel  is 

[but] one arrow in the quiver of sanctions at a court’s disposal.”). 

        Nearly  every  other  circuit  has  likewise  held  that  abuse  of 

discretion is the appropriate standard in this context.11 Even the one 

holdout—the Sixth Circuit—has recently “questioned the continuing 

viability”  of  de  novo  review  in  light  of  the  Supreme  Court’s 

characterization of judicial estoppel as “an equitable remedy ‘invoked 

by a court at its discretion.’” Javery v. Lucent Tech., Inc., 741 F.3d 686, 

697 (6th Cir. 2014) (internal citation omitted)). 

        While  deferential,  abuse  of  discretion  review  is  not  a  rubber 

stamp. A district court may not “do inequity in the name of equity.” 

27A AM.  JUR.  2D  EQUITY § 84 (2012). And we will overturn a district 

court’s  decision  to  invoke  judicial  estoppel  that,  “though  not 

necessarily the product of a legal error or a clearly erroneous factual 



                                                            
11 See, e.g., Alt. Sys. Concepts, 374 F.3d at 31; McNemar v. Disney Store, Inc., 91 F.3d 

610, 613 (3d Cir. 1996); Minnieland Priv. Day Sch., Inc. v. Applied Underwriters Captive 
Risk Assurance Co., 867 F.3d 449, 457 (4th Cir. 2017); Gabarick v. Laurin Mar. (Am.) 
Inc., 753 F.3d 550, 553 (5th Cir. 2014); Gronchocinksi v. Mayer Brown, 719 F.3d 785, 
797  (7th  Cir.  2013); Stallings  v.  Hussmann  Corp., 447  F.3d  1041,  1046‐47  (8th  Cir. 
2006); United States v. Garcia, 37 F.3d 1359, 1366‐67 (9th Cir. 1994); Eastman v. Union 
Pac. R.R. Co., 493 F.3d 1151, 1156 (10th Cir. 2007); Talavera v. Sch. Bd., 129 F.3d 1214, 
1216 (11th Cir. 1997); Marshall v. Honeywell Tech. Sys., Inc., 828 F.3d 923, 928 (D.C. 
Cir. 2016); Trs. in Bankr. of N. Am. Rubber Thread Co. v. United States, 593 F.3d 1346, 
1351 (Fed. Cir. 2010). 

                                             9 
 
 


finding[,]  cannot  be  located  within  the  range  of  permissible 

decisions.” Zervos v. Verizon N.Y., Inc., 252 F.3d 163, 169 (2d Cir. 2001).  

                                      III. 

       The  question  before  us,  then,  is  whether  the  district  court 

abused its discretion in invoking judicial estoppel against the Clarks. 

We  conclude  that  it  did.  We  take  it  as  axiomatic  that  judicial 

estoppel—an  equitable  doctrine—is  to  be  construed  in  light  of 

equitable principles. It seems equally evident to us that the balance of 

equities tips overwhelmingly in the Clarks’ favor. And yet, the district 

court found judicial estoppel to be required. What went wrong? 

       The district court’s April 28, 2017 judgment dismissing this suit 

started off on the right foot. It began by noting that the party asserting 

judicial  estoppel  must  show  (i)  that  “the  party  against  whom  the 

estoppel  is  asserted  took  an  inconsistent  position  in  a  prior 

proceeding”  and  (ii)  that  “that  position  was  adopted  by  the  first 

tribunal in some manner, such as by rendering a favorable judgment.” 

Clark,  2017  WL  2266981,  at  *4  (quoting  Robinson  v.  Concentra  Health 

Serv., Inc., 781 F.3d 42, 45 (2d Cir. 2015)). As to the first element, the 

district  court  held  that  the  Clarks’  failure  to  disclose  their  personal 

injury  causes  of  action  to  the  bankruptcy  court  amounted  to  an 

implicit false representation that no such causes of action existed.  Id. 

As  to  the  second  element,  the  district  court  reasoned  that  the 

bankruptcy  court  “adopted”  the  Clarks’  inconsistent  position  by 

                                       10 
 
 


“rendering  a  favorable  judgment”—i.e.,  by  discharging  them  from 

bankruptcy. Id. 

       Having satisfied itself that the Clarks met the judicial estoppel 

doctrine’s two prerequisite elements, the district court held ipso facto 

that  the  couple’s  personal  injury  claims  must  be  estopped.  And 

therein  lies  the  district  court’s  error:  judicial  estoppel  is  not  a 

mechanical  rule.  See Holmberg  v.  Armbrecht,  327 U.S.  392, 396  (1946) 

(“Equity eschews mechanical rules.”).  

       That  a  litigant  (i)  took  a  prior  inconsistent  position  and  (ii) 

convinced an earlier tribunal to adopt that position may be necessary 

conditions  for  judicial  estoppel  to  be  imposed,  but  they  are  not 

sufficient  ones.  Before  judicially  estopping  a  litigant,  a  court  must 

inquire into whether the particular factual circumstances of a case “tip 

the balance of equities in favor” of doing so. New Hampshire v. Maine, 

532 U.S. 742, 751 (2001). 

       Our cases make clear that this inquiry begins by asking whether 

the  prior  inconsistent  position  in  question  gave  the  party  to  be 

estopped an “unfair advantage” over the party seeking estoppel. BPP 

Ill., 859 F.3d at 192. The answer here is that Boeing concedes that it 

was  in  no  way  prejudiced  by  the  Clarks’  failure  to  disclose  their 

personal injury causes of action to the bankruptcy court. 

       While significant, this concession does not end the inquiry. See, 

e.g.,  Adelphia,  748  F.3d  at  116  (“Although  we  have  recognized  that 

                                      11 
 
 


typically the application of judicial estoppel requires showing unfair 

advantage against the party seeking estoppel, we have not required 

this  element  in  all  circumstances.”  (internal  quotation  marks  and 

brackets  omitted)).  We  have  been  particularly  apt  to  overlook  the 

general  requirement  that  a  party  seeking  estoppel  have  suffered 

prejudice where, as here, the party to be estopped failed to make the 

proper disclosures during bankruptcy.12 In such circumstances, this 

court has justified the imposition of judicial estoppel in part on the 

unfair advantage the estopped party may have gained over “former 

creditors,  who  had  a  right  to  consider  the  [undisclosed]  claims” 

during bankruptcy. BPP Ill., 859 F.3d at 194. 

        As  we  have  previously  noted,  however,  this  rationale  cannot 

extend to the “unusual case” in which a debtor’s nondisclosure had 

at  most  a  “de  minimis  effect”  on  a  prior  bankruptcy  proceeding. 

Adelphia,  748  F.3d  at  120.  This  is  just  such  a  case.  As  the  Standing 

Trustee  for  the  District  of  Connecticut  certified  in  an  affidavit 

submitted on the Clarks’ behalf, disclosure “would not have altered 

the outcome” of the couple’s bankruptcy proceeding. Aff. of Molly T. 

Whiton ¶ 5 (Mar. 20, 2017). 




                                                            
12 Accord W.  HOMER  DRAKE,  JR. ET AL.,  CHAPTER  13  PRACTICE  &  PROCEDURE  §  16:7 

(2017) (“Courts have concluded . . . that the debtor’s failure to disclose a cause of 
action  gives  her  an  unfair  advantage  because  it  permits  her  to  obtain  the  full 
benefit of the recovery to the detriment of her creditors.”). 
                                            12 
 
 


        This is because the Plan already required the Clarks to repay 

their  creditors  in  full.  Disclosing  Mr.  Clark’s  diagnosis  to  the 

bankruptcy  court  would  therefore  have  only  affected  the  couple’s 

bankruptcy  proceeding  if  their  creditors  were  able  to  convince  the 

bankruptcy court to raise the applicable interest rate under the Plan. 

Given  that  the  Clarks  were  mere  weeks  away  from  completing 

repayment  at  the  time  of  Mr.  Clark’s  diagnosis,  and  were  already 

paying interest at a standard rate, this scenario strikes us as more than 

implausible.13 

        Boeing does not seriously dispute any of these facts.14 Instead, 

it  urges  that,  because  “judicial  estoppel  protects  the  sanctity  of  the 

oath and the integrity of the judicial process,” there are cases in which 

a court may properly invoke the doctrine even in response to a prior 

inconsistent position that had only a de minimis effect. Bates v. Long 

Island  R.R.  Co.,  997  F.2d 1028, 1037  (2d Cir.  1993).  The  point  is  well 

taken. We do not deny that there may be unusual circumstances in 

which the need to safeguard the integrity of the courts may tip the 


                                                            
13 Boeing gestures at the possibility that additional creditors might have sought to 

intervene in the Clarks’ bankruptcy proceedings if Mr. Clark’s diagnosis had been 
timely disclosed. Because Boeing does not show that any such creditors actually 
existed (or give any reason to think the bankruptcy court would have allowed any 
such  creditors  to  intervene  so  late  in  the  course  of  bankruptcy),  this  assertion 
seems too remote to warrant serious consideration. 
14  See  Boeing  Br.  at  15  n.4  (dedicating  only  a  single  footnote  to  arguing  that  the 

Clarks’  nondisclosure  had  more  than  a  de  minimis  impact  on  their  bankruptcy 
proceeding). 

                                               13 
 
 


equities in favor of judicial estoppel even when the inconsistency in 

question made no material difference.  

        But  this  case  is  surely  not  of  that  sort.  Nothing  in  the  record 

before  us  suggests  that  the  Clarks  withheld  Mr.  Clark’s  diagnosis 

from  the  bankruptcy  court  in  an  effort  to  game  the  bankruptcy 

system. Indeed, it is hard to see what benefit they could even have 

hoped to obtain from nondisclosure. In these circumstances, we hold 

that  the  principles  of  equity  require  the  courts  to  entertain  Mrs. 

Clark’s personal injury claims. 

        To be clear, we are not giving unscrupulous litigants the green 

light  to play “fast and  loose  with  the  courts.”  Wight v.  BankAmerica 

Corp., 219 F.3d 79, 89 (2d Cir. 2000). Nor do we wish to hamper district 

courts  who  deem  judicial  estoppel  necessary  to  ensure  the  “full 

disclosure by debtors” that is “essential to the proper functioning of 

the bankruptcy system.” Chartschlaa v.  Nationwide Mut. Ins. Co., 538 

F.3d 116, 122 (2d Cir. 2008). But to hold on the facts of this case that 

Mrs. Clark’s claims are barred by an equitable doctrine would be to 

deprive  the  concept  of  equity  of  any  meaning.  The  district  court’s 

April  28,  2017  judgment  granting  Boeing’s  motion  to  dismiss  is 

VACATED, and the case REMANDED for further proceedings.15 

                                                            
15 Because we vacate the district court’s judgment dismissing this case, we need 

not  reach  the  Clarks’  argument  that  their  suit  should  not  be  estopped  against 
Prysmian  Communications  Cables  &  Systems  USA,  LLC,  which  did  not  join 
Boeing’s motion to dismiss.  

                                           14